     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
       v.                                 )     CASE NO. 2:08-CR-142-WKW
                                          )               [WO]
 RAY CHARLES MURRAY                       )

   ORDER GRANTING MOTION FOR SENTENCE REDUCTION
UNDER 18 U.S.C. § 3582(c)(1)(B) AND § 404(b) OF THE FIRST STEP ACT

      Before the court is Defendant Ray Charles Murray’s motion for retroactive

application of the Fair Sentencing Act of 2010 and a reduction of his sentence to

time served. See First Step Act of 2010, Pub. L. No. 111 220, 124 Stat. 2372; (Doc.

# 74; see also Doc. # 76).) Mr. Murray brings his motion pursuant to § 404 of the

First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018). For the

reasons to follow, Mr. Murray is eligible for relief under the First Step Act, and a

sentence reduction is warranted. Accordingly, Mr. Murray’s sentence will be

reduced to time served plus 9 days, and his term of supervised release will be reduced

to 8 years.

                                I. BACKGROUND

      In June 2008, a federal grand jury indicted Mr. Murray on four charges. Two

are relevant here. Count Two charged Mr. Murray with distributing and possessing

with intent to distribute more than 50 grams of cocaine base, also known as “crack

cocaine,” in violation of 21 U.S.C. § 841(a)(1). Additionally, Count Four charged
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 2 of 15



Mr. Murray with using and carrying a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). (Doc. # 3 (Indictment).)

      At the time of Mr. Murray’s offense, Count Two carried a statutory sentencing

range of 10 years to life, and a supervised release term of at least 5 years. See 21

U.S.C. § 841(b)(1)(A)(iii) (2008). However, the Government filed an information

notifying Mr. Murray of its intent to rely on his prior felony drug conviction to

enhance his statutory sentencing range to 20 years to life pursuant to 21 U.S.C.

§ 851(a). See § 841(b)(1)(A)(iii) (2008); (Doc. # 25.) The term of supervised

release also increased to at least ten years. See § 841(b)(1)(A)(iii) (2008). Count

Four carried a statutory sentencing range of 5 years to life imprisonment, and a

supervised release term of at least 5 years. (Doc. # 62 ¶¶ 55, 58 (Presentence

Investigation Report).)

      Thereafter, Mr. Murray entered into a written plea agreement with the

Government pursuant to Rule 11(c)(1)(A) and (C) of the Federal Rules of Criminal

Procedure.   (Doc. # 43 (Plea Agreement).) The parties agreed that Mr. Murray

would plead guilty to Counts Two and Four and that the Government would dismiss

Counts One and Three. They also agreed to a 20-year sentence on Count Two and

that, for purposes of calculating his base offense level under U.S.S.G. § 2D1.1, Mr.

Murray possessed no more than 521 grams of cocaine base. (Doc. # 43, at 4–6.)

      The Presentence Investigation Report (“PSR”) attributed 521.33 grams of

cocaine base, 9.77 grams of marijuana, 1 gram of cocaine powder, 60 hydrocodone
                                         2
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 3 of 15



tablets, and 3 tablets of Alprazolam to Mr. Murray for purposes of the Sentencing

Guidelines calculations. These drug amounts, when converted to their marijuana

equivalencies, resulted in a base offense level of 34. After a 3-level reduction for

acceptance of responsibility, Mr. Murray’s total offense level was 31. Based on a

total offense level of 31 and a criminal history category of IV, Mr. Murray’s

guideline range of imprisonment on Count Two would have been 151 to 188 months;

however, because his enhanced statutory minimum sentence of 240 months

exceeded the guideline range, the guideline range became 240 months. See U.S.S.G.

§ 5G1.1(b); (Doc. # 62 ¶ 56 (PSR).) Mr. Murray also was subject to a mandatory

consecutive 5-year sentence on the § 924(c) conviction. (Doc. # 62 ¶ 56; U.S.S.G.

§ 2K2.4.)

      At the sentencing hearing held on November 12, 2009, the sentencing court

accepted the plea agreement, adopted the findings in the PSR, and granted Mr.

Murray a 60-month downward departure. As a result, Mr. Murray was sentenced to

240 months’ imprisonment, consisting of 180 months on Count Two and 60 months

on Count Four, to be served consecutively to Count Two. (Doc. # 59 (Criminal J.);

Doc. # 65 (Am. Criminal J.).) Mr. Murray also was sentenced to a 10-year term of

supervised release on Count Two and a concurrent 5-year term on Count Four.

(Docs. # 59, 65.) The judgment was imposed on November 12, 2009, and a clerical

error in the forfeiture provision was corrected by an amended judgment on April 25,

2011. (Docs. # 59, 65.)
                                         3
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 4 of 15



        Mr. Murray presently is incarcerated at a low security federal correctional

institution.    His projected good-time release date is May 29, 2025.                        See

https://www.bop.gov/ inmateloc/ (last visited Nov. 16, 2020).

                                     II. DISCUSSION

A.     General Statutory Principles

       “A district court lacks the inherent authority to modify a term of

imprisonment.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020)

(citation omitted). However, under 18 U.S.C. § 3582(c)(1)(B), a district court “may

modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute . . . .” § 3582(c)(1)(B). Here, the First Step Act expressly

permits district courts “to reduce the sentences of crack-cocaine offenders in

accordance with the amended penalties in the Fair Sentencing Act” of 2010.1 Jones,

962 F.3d at 1297.

       Retroactive application of the Fair Sentencing Act through the First Step Act

is available to defendants who were convicted of a “covered offense.” Section

404(a) of the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of




       1
         The Fair Sentencing Act amended the statutory penalties in 21 U.S.C. § 841(b)(1) in order
to reduce the sentencing disparity between crack and powder cocaine. See Dorsey v. United States,
567 U.S. 260, 268–69 (2012) (detailing the history that led to enactment of the Fair Sentencing
Act); Dell v. United States, 710 F.3d 1267, 1271 (11th Cir. 2013) (acknowledging the crack versus
powder sentencing disparity).
                                                 4
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 5 of 15



the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.”

First Step Act § 404(a). In Jones, the Eleventh Circuit explained what it takes to be

eligible for a sentence reduction under § 404: “To be eligible for a reduction, the

district court must have ‘imposed a sentence’ on the movant for a ‘covered offense.’”

962 F.3d at 1298 (citing First Step Act § 404(a)–(b)). “A movant’s offense is a

covered offense if section two or three of the Fair Sentencing Act modified its

statutory penalties.” Id. The Eleventh Circuit continued:

      To determine the offense for which the district court imposed a
      sentence, district courts must consult the record, including the movant’s
      charging document, the jury verdict or guilty plea, the sentencing
      record, and the final judgment. From these sources, the district court
      must determine whether the movant’s offense triggered the higher
      penalties in section 841(b)(1)(A)(iii) or (B)(iii). If so, the movant
      committed a covered offense.

Id. at 1300–01. The Jones holding—that a defendant has a “covered offense” if his

“offense triggered the higher penalties in section 841(b)(1)(A)(iii) or (B)(iii)”—does

not permit the district court to consider the “actual quantity of crack cocaine involved

in [the movant’s] violation.” Id. at 1301. The Eleventh Circuit explained: “The

actual drug-quantity involved in the movant’s offense is irrelevant as far as the

element and the offense are concerned. The actual quantity is only the means of

satisfying the drug-quantity element. That quantity constitutes relevant conduct

under the Sentencing Guidelines, but it does not define the offense.” Id. (internal

citations omitted); see also United States v. Ingram, No. 19-11257, 2020 WL

                                           5
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 6 of 15



6059658, at *2 (11th Cir. Oct. 14, 2020) (“The actual quantity of crack cocaine

involved in a movant’s offense beyond the amount triggering the statutory penalty

is not pertinent to determining whether a movant has a ‘covered offense.’” (citing

Jones, 962 F.3d at 1301–02)).

       Relevant here, § 2 of the Fair Sentencing Act lowered the statutory penalties

for certain crack-cocaine offenses by increasing the threshold drug amounts.2

Specifically, § 2(a) of the Fair Sentencing Act “increased the drug amounts

triggering mandatory minimums for crack trafficking offenses from 5 grams to 28

grams in respect to the 5–year minimum and from 50 grams to 280 grams in respect

to the 10–year minimum . . . .” Dorsey v. United States, 567 U.S. 260, 269 (2012);

compare § 841(b)(1)(A)(iii) (2008) with § 841(b)(1)(A)(iii) (Aug. 3, 2010); compare

§ 841(b)(1)(B)(iii) (2008) with § 841(b)(1)(B)(iii) (Aug. 3, 2010).

       A defendant who satisfies the “covered offense” requirement, however, is not

automatically entitled to a reduction of his sentence. Jones, 962 F.3d at 1303. He

also must meet § 404(b)’s “as if” qualifier: Any reduction must be “as if sections 2

and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense

was committed.” First Step Act § 404(b) (emphasis added).

       If both the foregoing requirements are met—i.e., the “covered offense” and

“as if” qualifiers— “[t]he First Step Act grants the district court discretion to reduce


       2
         Section 3 of the Fair Sentencing Act, which is not relevant here, modified the penalties
for simple possession of crack cocaine under 21 U.S.C. § 844(a).
                                               6
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 7 of 15



a sentence but does not require a reduction.” United States v. Denson, 963 F.3d

1080, 1086–87 (11th Cir. 2020); see also First Step Act § 404(c) (“Nothing in this

section shall be construed to require a court to reduce any sentence.”). The First

Step Act “leaves the choice of whether to resentence and to what extent to the district

court’s sound discretion.” Denson, 963 F.3d at 1087. In exercising its discretion,

the district court “may consider all the relevant factors, including the statutory

sentencing factors, 18 U.S.C. § 3553(a).” Jones, 962 F.3d at 1304. Additionally,

under the First Step Act, a defendant seeking a sentence reduction is not entitled to

a hearing. Denson, 963 F.3d at 1086.

B.     Mr. Murray’s Motion for a Sentence Reduction

       The discussion of Mr. Murray’s motion is divided into three parts. The first

part establishes Mr. Murray’s eligibility for a sentence reduction on Count Two. The

second part demonstrates the court’s authority to reduce Mr. Murray’s sentence. The

third part assesses the § 3553(a) factors on the issue of whether a reduction is

warranted.

       1.     Mr. Murray is eligible for a sentence reduction.

       The parties agree, and they are correct, that Mr. Murray’s cocaine-base

offense in Count Two is a “covered offense” under the First Step Act; therefore, he

is eligible for a sentence reduction.3


       3
        Count Four—the firearms charge under § 924(c)—is not a “covered offense,” and Mr.
Murray, who has served 12 years of his sentence, has satisfied his 5-year sentence on Count Four.
                                               7
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 8 of 15



       Mr. Murray was charged and was convicted on his guilty plea for a drug-

trafficking offense involving more than 50 grams or more of cocaine base, in

violation of § 841(a)(1). (Docs. # 3, 59.) Because Mr. Murray committed this

offense and was sentenced prior to August 3, 2010 (the effective date of the Fair

Sentencing Act),4 his conviction on Count Two triggered the higher penalties in

§ 841(b)(1)(A)(iii) for offenses involving 50 grams or more of cocaine base. He,

thus, was subject to a statutory sentencing range of 10 years to life, which was

enhanced to 20 years to life based on his prior felony drug conviction.

§ 841(b)(1)(A)(iii) (2008); § 851. Had § 2(a) of the Fair Sentencing Act been in

effect at the time of sentencing, Mr. Murray’s statutory sentencing range would have

been governed by § 841(b)(1)(B)(iii), which provides the penalties for a § 841(a)

violation involving 28 grams but less than 280 grams of cocaine base. Under

§ 841(b)(1)(B)(iii), as amended by the Fair Sentencing Act, the 10-years-to-life

sentencing range decreased to 5 to 40 years, and the enhanced mandatory minimum



See United States v. Briscoe, 724 F. App’x 796, 799 (11th Cir. 2018) (“[A] mandatory consecutive
sentence under § 924(c) must be served before any other sentence for the companion crime of
violence or drug trafficking offense.”).
       4
          In Dorsey v. United States, 567 U.S. 260, 264 (2012), the Supreme Court held that the
Fair Sentencing Act’s reduced statutory penalties applied to a defendant who committed an offense
prior to August 3, 2010, but who was sentenced after the Fair Sentencing Act’s effective date. See
United States v. Hudson, 685 F.3d 1260 (11th Cir. 2012) (en banc) (noting that the Supreme Court
in Dorsey resolved in this circuit whether the Fair Sentencing Act “applies to defendants sentenced
after the Act’s effective date of August 3, 2010, but whose conduct occurred before that date”).
Because Mr. Murray was sentenced prior to August 3, 2010, his statutory penalties were unaffected
by Dorsey’s holding. In other words, the reductions under the Fair Sentencing Act did not apply
to Mr. Murray until the First Step Act made those reductions retroactive.
                                                  8
     Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 9 of 15



for a prior felony drug conviction decreased from 20 years to 10 years. Hence, the

statutory penalty range for Mr. Murray’s offenses was 20 years to life imprisonment

prior to the Fair Sentencing Act, and it is 10 years to life imprisonment after the Fair

Sentencing Act. Because Mr. Murray was sentenced for an § 841(a) violation

involving an offense for which the Fair Sentencing Act modified the statutory

penalties, his offense in Count Two qualifies as a “covered offense.”

      2.     The First Step Act authorizes a reduction in Mr. Murray’s sentence

on Count Two.

      The First Step Act authorizes (but does not require) the district court to reduce

a term of imprisonment if the movant satisfies § 404(b)’s “as if” qualifier: “Any

reduction must be ‘as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect

at the time the covered offense was committed.’” Jones, 962 F.3d at 1303 (quoting

First Step Act § 404(b)) (emphasis added). The Jones court explained that the “as-

if” requirement imposes two limitations on the district court’s authority to reduce a

sentence. First, the First Step Act “does not permit reducing a movant’s sentence if

he received the lowest statutory penalty that also would be available to him under

the Fair Sentencing Act.” Id. “Second, in determining what a movant’s statutory

penalty would be under the Fair Sentencing Act, the district court is bound by a

previous finding of drug quantity that could have been used to determine the

movant’s statutory penalty at the time of sentencing.” Id. at 1303. “If the movant’s

sentence would have necessarily remained the same had the Fair Sentencing Act
                                           9
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 10 of 15



been in effect, then the district court lacks the authority to reduce the movant's

sentence.” Id.

      The Government argues that the district court does not have the authority to

reduce Mr. Murray’s sentence.         Focusing on Jones’s second limitation, the

Government contends that the sentencing court’s finding that held Mr. Murray

accountable for 521 grams of cocaine base is binding. Referring to § 841(b)’s

statutory penalties, the Government argues that no matter “[w]hether the drug

quantity threshold is 50 grams or 280 grams, Murray’s 531 [sic] grams of cocaine

base is over it.” (Doc. # 85, at 4.) According to the Government, Mr. Murray “would

have faced the same exact sentence” if the Fair Sentencing Act had been in effect

when he was sentenced. (Doc. # 85, at 4–5.) It also analogizes Mr. Murray’s

circumstances to those of two of the defendants in Jones, Steven Jones and Warren

Jackson. The Government’s argument is not persuasive, and Jones’s and Jackson’s

circumstances are distinguishable from Mr. Murray’s.

      Notwithstanding that Jones and Jackson were each convicted of a “covered

offense,” the district court did not have the authority to reduce their sentences. Their

sentences were handed down prior to Apprendi v. New Jersey, 530 U.S. 466 (2000),

which held that, “other than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt,” id. at 490. Pre-Apprendi, the

statutory penalty hinged on the sentencing judge’s drug-quantity finding. See Jones,
                                          10
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 11 of 15



962 F.3d at 1293–95; see also United States v. Wilson, No. 19-12783, 2020 WL

6054951, at *3 (11th Cir. Oct. 14, 2020) (explaining that “the Constitution d[id] not

prohibit district courts from relying on judge-found facts that triggered statutory

penalties prior to Apprendi”) (citing Jones, 962 F.3d at 1303–04). As to defendant

Jones, the Eleventh Circuit rejected his argument that the drug-quantity finding made

by the court, rather than by the jury, “meant that his statutory range should be zero

to 20 years of imprisonment.” Jones, 962 F.3d at 1304. Jones could not relitigate

the drug-quantity finding because it was “used to determine [his] statutory penalty

at the time of sentencing.” Id. at 1303 (emphasis added). Additionally, as to

defendant Jackson, the earlier “drug-quantity meant that he would face the same

statutory penalty of life imprisonment under the Fair Sentencing Act.” Id. at 1304.

Because Jones’s and Jackson’s sentences “would have necessarily remained the

same had the Fair Sentencing Act been in effect,” the district court did not have the

authority to reduce their sentences. Id. at 1303.

      Contrary to the Government’s arguments, the foregoing limitation does not

apply here. Unlike Jones and Jackson, Mr. Murray was sentenced after the Supreme

Court’s decision in Apprendi. He is not challenging a sentencing court’s pre-

Apprendi drug-quantity finding that was used to establish the statutory penalties for

his offense. The sentencing court’s drug-quantity finding—to which Mr. Murray

stipulated—was made for purposes of establishing his base offense level under the

Sentencing Guidelines. (See, e.g., Doc. # 43 ¶ 1(f) (setting forth the parties’
                                         11
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 12 of 15



agreement that “the calculation of the defendant’s offense level as to Count 2 using

the Drug Quantity Table at U.S.S.G. § 2D1.1 shall be limited to the approximately

521 grams of cocaine base possessed by the defendant on May 14, 2008 . . . .”).)

The drug-quantity finding did not bear on the statutory penalties. Hence, Mr.

Murray’s sentence would not “have necessarily remained the same had the Fair

Sentencing Act been in effect.” Jones, 962 F.3d at 1303; see also United States v.

Gillon, No. 19-15016, 2020 WL 5371558, at *2 (11th Cir. Sept. 8, 2020) (“Because

Gillon’s sentence of 190 months of imprisonment exceeded the statutory mandatory-

minimum sentence of 10 years of imprisonment provided in the Fair Sentencing Act,

the district court had the authority to reduce his sentence under the First Step Act.”).

      Accordingly, the court has authority to reduce Mr. Murray’s sentence on

Count Two under the First Step Act.

       3.    The § 3553(a) factors warrant a sentence reduction.

      The court has reviewed carefully the PSR, the sentencing record, and Mr.

Murray’s records from the Bureau of Prisons. It also has considered the sentencing

factors in § 3553(a)—including the nature and circumstances of the offense, the aims

of deterrence and punishment, and Mr. Murray’s criminal history, age, post-

sentencing conduct, and rehabilitative efforts. See § 3553(a); see also Pepper v.

United States, 562 U.S. 476, 491 (2011) (“[E]vidence of postsentencing

rehabilitation may be highly relevant to several of the § 3553(a) factors that Congress


                                          12
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 13 of 15



has expressly instructed district courts to consider at sentencing.”). The balancing

of the § 3553(a) factors warrants a reduction in Mr. Murray’s sentence.5

       To begin, Mr. Murray committed a serious drug offense, which because of the

drug amounts and his prior felony drug conviction, Congress at the time saw fit to

impose a 20-year minimum sentence. However, Congress now has cut in half the

statutory mandatory minimum. At his sentencing hearing in 2009, Mr. Murray

received a 180-month sentence on Count Two. This sentence encompassed a

downward departure of 60 months from the statutory mandatory minimum of 240

months. He also received a consecutive sentence of 60 months on Count Four, for

a total sentence of 20 years. If sentenced comparably under the Fair Sentencing Act,

a downward departure of 60 months from the mandatory minimum of 120 months

on Count Two, plus the consecutive sentence of 60 months on Count Four, would

yield a sentence of 12 years.

       Mr. Murray, who is 65 years old, has served 12 years of his 20-year sentence

and has a projected good-time release date in May 2025. Although he has received

one disciplinary infraction, it was relatively minor (Doc. # 74-7), and overall, Mr.

Murray’s behavior in federal prison has been compliant.6 Moreover, Mr. Murray


       5
           The Government did not address the § 3553(a) factors. (See Doc. # 85.)
       6
          Mr. Murray has been in federal custody since June 2014. (Doc. # 67.) Because Mr.
Murray’s federal sentence ran concurrently with his state sentence on related charges (see Doc.
# 65, at 2) and because he was in secondary federal custody under a writ of habeas corpus ad
prosequendum, Mr. Murray served a portion of his federal sentence while in state custody (Doc.
# 67).
                                              13
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 14 of 15



has taken advantage of educational opportunities while in federal custody. He has

completed 47 educational courses and has earned additional certificates for

completing programs, such as the Non-Residential Drug Abuse Program. (Doc.

# 74.)

         Overall, the court finds that a sentence of time served plus 9 days is sufficient

but not greater than necessary to reflect the seriousness of Mr. Murray’s offense, to

promote respect for the law, to provide just punishment, and to afford adequate

deterrence.7 See § 3553(a)(1)–(2). Mr. Murray also will be subject to eight years of

supervised release to help him transition from prison to society on the same terms

and conditions set at sentencing. See United States v. Cruz, 248 F. App’x 76, 76

(11th Cir. 2007) (providing that 18 U.S.C. § 3683(a) “empowers a sentencing court

to include a term of supervised release as part of a sentence”). The remainder of Mr.

Murray’s sentence will remain unchanged.

                                   III. CONCLUSION

         Based on the foregoing, it is ORDERED as follows:

         (1)   Mr. Murray’s motion for a sentence reduction (Doc. # 74) is

GRANTED;



         (2)   Mr. Murray’s sentence imposed on November 12, 2009 (Doc. # 59; see


         7
         The 9-day period will assist Mr. Murray in finalizing his release plans (see Doc. # 76)
and will permit the Bureau of Prisons time to satisfy any statutory obligations.
                                                14
    Case 3:08-cr-00142-WKW-KFP Document 91 Filed 11/16/20 Page 15 of 15



also Doc. # 65), is REDUCED to time served plus 9 days, for a release date of

November 25, 2020;

      (3)   Mr. Murray’s term of supervised release is reduced from 10 years to 8

years on the same terms and conditions originally ordered; and

      (4)   All other provisions of the judgment imposed on November 12, 2009,

as amended (Docs. # 59, 65), shall remain in effect.

      An amended judgment will be entered separately.

      DONE this 16th day of November, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                         15
